DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 07/29/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5,7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patino et al, US PG-Pub (2011/0278937 A1) in view of Manor et al US PG-Pub (2008/0197801 A1).
Regarding claim 1, Patino et al discloses a mobile measuring device comprising: 
a charging device (100) (see Figs 1-4); 
a power supply module (110) (see Figs 1-4), the power supply module comprising: 
a rechargeable battery (110) permanently installed in the mobile measuring device (see Figs 1-4), the rechargeable battery (110) being connected to the charging device (100) and being configured to be charged via the charging device (see Figs 1-4; par. [0016]); 
a primary battery permanently installed in the mobile measuring device; and 
an electronic control unit (116) configured to guarantee a power supply of the mobile measuring device via the rechargeable battery (110) as long as an electrical minimum supply power is provided by the rechargeable battery (110) and to change to a temporary power supply by the primary battery if the electrical minimum supply power is undershot (see Figs 1-4; par. [0012]-[0019],[0022]-[0025]).
Patino et al does not clearly discloses a primary battery permanently installed in the mobile measuring device;
However, Manor et al is an analogous art pertinent to the problem to be solved in this application in which discloses a bidirectional battery charge controller (See Figs 1-10) including multiples batteries and further discloses a primary battery (12) permanently installed in the mobile measuring device (See Figs 1-4; par. [0046]-[0052]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Patino et al with the teaching of Manor by including a primary battery permanently installed in the mobile measuring device in order to provide a bidirectional battery charge control system for a portable electronic device which uses a rechargeable main battery. The system enables the connection of an auxiliary battery to the device for inputting additional current to the device.
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Patino et al in view of Manor et al discloses a mobile measuring device in accordance with claim 1, 
Manor et al discloses the claimed invention except for wherein the primary battery is configured to operate in a broader temperature range than the rechargeable battery;
However, Manor et al further discloses temperature control for the batteries (see par. [0039],[0047],[0095]-[0096]);
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Patino et al in view of Manor et al by including wherein the primary battery is configured to operate in a broader temperature range than the rechargeable battery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the claimed range does not produce any unexpected results.
	Regarding claim 3, Patino et al in view of Manor et al discloses a mobile measuring device in accordance with claim 1, wherein the electronic control unit (116) is further configured to change back from the temporary power supply by the primary battery to the power supply by the rechargeable battery if the minimum supply power is again providable by the rechargeable battery (see Patino et al Figs 1-4; par. [0018]-[0024]).
Regarding claim 4, Patino et al in view of Manor et al discloses a mobile measuring device in accordance with claim 1, wherein the primary battery is a lithium primary battery (see Patino par. [0016] in which discloses the well-known use of lithium-ion battery as a power source). 
Regarding claim 5, Patino et al in view of Manor et al discloses a mobile measuring device in accordance with claim 1, wherein the charging device (100) comprises an electrical plug-in connection comprising a receptacle for a charging cable of an external supply device (112) (see plug-in connection in par. [0016]-[0017]).
Regarding claim 7, Patino et al in view of Manor et al discloses a mobile measuring device in accordance with claim 1, wherein the charging device of the mobile measuring device comprises an induction module (see wireless charger connection in par. [0016]-[0017]).
Regarding claim 8, Patino et al in view of Manor et al discloses a mobile measuring device in accordance with claim 1, further comprising detection device (114) configured to detect any of a group of switch-off conditions (402,404,406), wherein the electronic control unit (116) is further configured to switch off the mobile measuring device (100) if at least one switch-off condition of the group of switch-off conditions (402,404,406) is detected by the detection device (114) (see Figs 1-4; par. [0016]-[0019], [0022], [0042]).
Regarding claim 9, Patino et al in view of Manor et al discloses a mobile measuring device in accordance with claim 8, wherein the group of switch-off conditions (402,404,406) comprises a detection of a continuous absence of movement, a detection of a predefined current time, a detection of a predefined position and/or a detection of a charging operation of the rechargeable battery (110) (see Figs 1-4; par. [0016]-[0019], [0022], [0042]).
Regarding claim 11, Patino et al discloses a process for a power supply (100) of a mobile measuring device (see Figs 1-4), the process comprising the steps of: 
fixedly installing a rechargeable battery (110) in the mobile measuring device (see Figs 1-4) such that the rechargeable battery (110) can be charged via a charging device of the mobile measuring device (see Figs 1-4); 
fixedly installing a primary battery in the mobile measuring device; 
controlling (116) a power supply of the mobile measuring device (see Figs 1-4) such that the power supply of the mobile measuring device (see Figs 1-4) is guaranteed via the rechargeable battery (110) as long as an electrical minimum power supply is provided by the rechargeable battery (110) (see Figs 1-4; par. [0012]-[0019],[0022]-[0025]), and changing to a temporary power supply by the primary battery if the minimum power supply is undershot.
Patino et al does not clearly discloses fixedly installing a primary battery in the mobile measuring device;
However, Manor et al is an analogous art pertinent to the problem to be solved in this application in which discloses a bidirectional battery charge controller (See Figs 1-10) including multiples batteries and further discloses fixedly installing a primary battery (12) in the mobile measuring device (See Figs 1-4; par. [0046]-[0052]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Patino et al with the teaching of Manor by including fixedly installing a primary battery in the mobile measuring device in order to provide a bidirectional battery charge control system for a portable electronic device which uses a rechargeable main battery. The system enables the connection of an auxiliary battery to the device for inputting additional current to the device.
4.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patino et al, US PG-Pub (2011/0278937 A1) in view of Manor et al US PG-Pub (2008/0197801 A1) in further view of Bryson US PG-Pub (2014/0062191 A1).
Regarding claim 6, Patino et al in view of Manor et al discloses a mobile measuring device in accordance with claim 1; 
Patino et al in view of Manor et al does not clearly discloses wherein the charging device of the mobile measuring device comprises a solar module;
However, Bryson is an analogous art pertinent to the problem to be solved in this application in which discloses a low voltage solar electric energy distribution (see Figs 1-13) and further discloses wherein the charging device of the mobile measuring device comprises a solar module (410) (see Figs 1,4,5,9; par. [0026],[0030], [0039], [0097]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Patino et al in view of Manor et al with the teaching of Bryson by including wherein the charging device of the mobile measuring device comprises a solar module in order to provide a renewable energy power source in which solar power is pollution-free and causes no greenhouse gases to be emitted after installation, reduced dependence on foreign oil and fossil fuels and
renewable clean power that is available every day of the year, even cloudy days produce some power.
Regarding claim 10, Patino et al in view of Manor et al discloses a mobile measuring device in accordance with claim 1;
Patino et al in view of Manor et al does not clearly discloses further comprising a gas measuring unit, wherein the mobile measuring device is a mobile gas measuring device.
However, Bryson is an analogous art pertinent to the problem to be solved in this application in which discloses a low voltage solar electric energy distribution (see Figs 1-13) and further discloses a gas measuring unit, wherein the mobile measuring device is a mobile gas measuring device (see Fig 9, par. [0093]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Patino et al in view of Manor et al with the teaching of Bryson by including a gas measuring unit, wherein the mobile measuring device is a mobile gas measuring device in order to provide accurate measurement of natural gas consumption in gas-fired power plants is a necessary element in commodity pricing of electricity. An accurate measure of the gas consumption is also critical to determining plant efficiency. Inaccurate gas measurement can result in inequitable charges or can give a false indication of a problem with a plant’s operational efficiency.
Examiner Note
5.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilhelmi et al (US 10,795,420 A1) discloses an offline battery management in a device in which techniques are described for battery management in a computing device. The described techniques may be implemented by a battery offline module that provides functionality to control utilization of a battery such as determining whether the battery is available to receive power from a power source. For instance, the battery offline module may receive an input requesting that a battery be taken offline, determine whether system conditions for taking the battery offline are met, and take the battery offline when the system conditions are met such that the battery is not capable of receiving power from a power source of the computing device. In some instances, the battery offline module may cause different powering and charging arrangements between multiple batteries of the computing device. By implementing the battery offline module in the computing device, battery utilization is controlled to improve battery life.
Alfaro et al (US 10,015,658 B1) discloses a system in which has a primary controlling device i.e. LTE accessory, comprising a battery powered accessory including an application processor. A secondary device i.e. handset, comprises a battery powered two-way radio handset tethered to the controlling device, where the system maintains mission critical functionality through four modes of failure-safe switching operation, and comprises fail-safe switching of a transmit audio path from the controlling device into the secondary device in response to a partial or full system failure of the controlling device, fail-safe switching of a receive audio path from the primary device into the secondary device in response to a partial or full system failure of the primary device, failure-safe switching of a main power supply of the controlling device to secondary power supply of the secondary device and failure-safe switching of an emergency indicator system of the primary controller device to the secondary device.
Jung et al (US 2014/0375280 A1) discloses the method involves converting charging power of first level to charging power of a second level before providing charging power to a charging circuit when charging power of the first level is supplied from a charger. The charging power of the second level is provided to the charging circuit, where the charging power of the first level is greater than the charging power of the second level. A charging power supply path is blocked using a switched capacitor when detecting overvoltage charging power from the charger. A voltage adjustor divides input charging voltage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836